Citation Nr: 0312802	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  02-10 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 2000 for 
an award of increased special monthly compensation benefits 
payable under the provisions of 38 U.S.C.A. § 1114(l), (o), 
(r), (s), for accrued benefits purposes.   

2.  Entitlement to a clothing allowance, for accrued benefits 
purposes.  

3.  Entitlement to payment of the grant for specially 
adaptive housing purposes, for accrued benefits purposes.  

4.  Entitlement to service connection for the residuals of a 
head injury, to include nosebleeds and headaches, for accrued 
benefits purposes.  

5.  Entitlement to service connection for pes planus, for 
accrued benefits purposes.  

6.  Entitlement to service connection for bilateral tinnitus, 
for accrued benefits purposes.  

7.  Entitlement to a rating in excess of 10 percent for 
hepatitis, for accrued benefits purposes.  

(The appeal of eligibility for Veterans Mortgage Life 
Insurance will be the subject of a separate decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne


INTRODUCTION

The appellant is the surviving spouse of the veteran.  The 
veteran served on active military duty from November 1966 to 
December 1969, and died in May 2000.  

This appeal arises out of June 2000 and May 2001 rating 
decisions entered by the Department of Veterans Affairs (VA) 
regional office (RO) in St. Petersburg, Florida, which 
granted service connection for the cause of the veteran's 
death, but denied the appellant entitlement to accrued 
benefits.  It was perfected for appeal in March 2002.  In 
March 2003, the appellant appeared at a hearing conducted by 
the undersigned at the RO, after which, the case was 
forwarded to the Board of Veterans' Appeals (Board) in 
Washington, DC.  

Based on the appellant's financial situation, her case has 
been advanced on the Board's docket.

The March 2003 hearing only addressed the first three issues 
identified above.  However, the Board must consider all 
documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) 
(citations omitted).  Where such review reasonably reveals 
that the claimant is seeking a particular benefit, the Board 
is required to adjudicate the issue or, if appropriate, 
remand the issue to the RO for development and adjudication; 
however, the Board may not ignore an issue so raised.  Id.  
In this case, review of the claims files after the hearing 
showed that, at the time of the veteran's death, he had 
appeals pending for service connection for the residuals of a 
head injury, service connection for pes planus, service 
connection for bilateral tinnitus, and entitlement to a 
rating in excess of 10 percent for hepatitis.  These issues 
had been remanded by the Board in 1998 and were subsequently 
addressed in a January 1999 supplemental statement of the 
case (SSOC).  The issues were not, however, returned to the 
Board or otherwise granted prior to the veteran's death.  
Although his appeal in this regard does not survive his 
death, it will be necessary for the Board to enter decisions 
on those claims for purposes of determining the appellant's 
entitlement to any accrued benefits as may arise from them.  
Of these claims, only the issue of entitlement to service 
connection for tinnitus is ripe for review.  The remaining 
will be addressed in the REMAND below.  


Likewise, the record shows that the veteran had submitted an 
application for a clothing allowance shortly before his 
death, which was pending at the time of his death, but which 
was subsequently denied.  Accordingly, a final decision by 
the Board on that issue also will be necessary to determine 
the appellant's entitlement to accrued benefits as may arise 
from that pending claim.  This claim also will be addressed 
in the REMAND below.  

The remaining claims concerning the effective date for 
additional special monthly compensation and entitlement to 
the grant for specially adaptive housing purposes addressed 
herein were raised by the appellant after the death of the 
veteran.  These are ripe for review, and the Board's final 
decision on these matters follows.  

Lastly, it is observed that in a July 2001 statement, the 
appellant appears to have raised a claim for additional 
Dependency and Indemnity Compensation benefits under the 
provisions Of 38 U.S.C.A. § 1311(a)(2), based on the 
contention the veteran was totally disabled for 8 years 
immediately preceding his death.  This matter does not appear 
to have been addressed by the RO, and is accordingly referred 
to that body for appropriate action.  


FINDINGS OF FACT

1.  In a March 2000 rating action, the veteran was granted 
entitlement to special monthly compensation paid at the rate 
awarded under 38 U.S.C.A. § 1114(l), (o), (r), (s), effective 
from March 2000.  

2.  The veteran died on May [redacted]
, 2000.  

3.  At the time of his death, the veteran did not have a 
pending claim for entitlement to an earlier effective date 
for an award of special monthly compensation benefits.  

4.  A grant for specially adaptive housing purposes is not a 
periodic monetary benefit.  

5.  The veteran's occupation in service was a power generator 
equipment operator, and, during his lifetime, he was service-
connected for PTSD based on experiences in Vietnam.  

6.  During his lifetime, the veteran reported the onset of 
tinnitus in service as a consequence of trauma, and he was 
shown to have bilateral tinnitus following an audiology 
examination conducted for VA purposes in 1995. 

7.  The evidence is in relative equipoise on the question of 
whether during the veteran's lifetime, it may be considered 
he developed tinnitus as a result of his military service.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to an earlier 
effective date for an award of special monthly compensation 
benefits payable under the provisions of 38 U.S.C.A. 
§ 1114(l), (o), (r), (s), for accrued benefits purposes, is 
without legal merit.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5121, 5126 (West 2002); 38 C.F.R. § 3.1000 
(2002). 

2.  The claim for entitlement to payment of the grant for 
specially adaptive housing, for accrued benefits purposes, is 
without legal merit.  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5121, 5126 (West 2002); 38 C.F.R. § 3.1000 
(2002). 

3.  Resolving reasonable doubt in favor of the appellant, 
bilateral tinnitus is considered to have been incurred in 
service for accrued benefits purposes.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5121, 5126 (West 2002); 
38 C.F.R. § 3.1000 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002), was signed into law in November 2000.  The 
VCAA, among other things, eliminated the well-grounded-claim 
requirement and amended VA's duty to notify claimants and 
their representatives of any information or evidence 
necessary to substantiate their claims.  See generally VCAA 
§§ 3, 4, 7.  However, during the drafting of the VCAA, 
Congress observed that it is important to balance the duty to 
assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  


As will be explained in the Remand section of this decision 
below, the failure to satisfy the notice requirements of the 
VCAA requires that the claims for service connection for the 
residuals of a head injury, service connection for pes 
planus, entitlement to a rating in excess of 10 percent for 
hepatitis, and entitlement to a clothing allowance be 
returned to the RO for further action.  

However, with respect to the claims concerning the effective 
date of the award of additional special monthly compensation 
and the grant for specially adaptive housing, the Board is 
entering a final decision.  As will be described below, since 
these claims are without any legal merit, there is no amount 
of notice or development which would change the outcome 
concerning them.  Accordingly, because the law and not the 
evidence is dispositive of those claims, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).

With respect to the claim for service connection for 
tinnitus, since the Board is awarding the full grant of that 
appeal for accrued benefits purpose, any perceived failure in 
the duty to assist or duty to notify as otherwise required by 
the VCAA is harmless.   

Effective date for Increased Special Monthly Compensation 
Benefits for Accrued Benefits Purposes

A review of the record in this regard shows that in March 
2000, the veteran was awarded entitlement to special monthly 
compensation benefits based on his need for regular aid and 
attendance.  This award was made effective from September 
1999.  At the same time, the veteran was awarded increased 
special monthly compensation benefits payable under the 
provisions of 38 U.S.C.A. § 1114(l), (o), (r), (s) on account 
of the loss of use of an upper and lower extremity and the 
combination of his other service-connected disabilities, 
effective from March 2000.  (At the time this decision was 
made, the veteran had previously established service 
connection for metastatic lung cancer, post traumatic stress 
disorder, a right knee disability, hepatitis residuals, tinea 
pedis and tinea cruris, malaria and a right hand disability.  
This decision also recognized as service connected the 
veteran's loss of use of the left leg and arm, cancer of the 
kidney, and cancer of the brain.)  

Shortly after this award of benefits was granted, the veteran 
was informed of the decision in a letter addressed to him 
later that month.  No further correspondence from the veteran 
was received at the RO in regard to this award of benefits, 
and unfortunately, he passed away in May 2000.  
Correspondence from the veteran's widow, the appellant in 
this case, received at the RO in January 2001, was construed 
as a claim for an earlier effective date for the additional 
special monthly compensation benefits the veteran was awarded 
effective from March 2000, for accrued benefits purposes.  
This was denied in May 2001, and it is from this decision 
that this appeal arose.  

In general, the payment of accrued benefits is governed by 38 
U.S.C.A. § 5121 and 38 C.F.R. § 3.1000, which provide that 
benefits which are "due and unpaid" to the veteran at the 
time of his death may be disbursed to eligible persons.  
Although a claim for accrued benefits is related to a claim 
made by a veteran during his lifetime for VA benefits, 
entitlement to accrued benefits is predicated upon a separate 
application for accrued benefits filed within one year after 
the veteran's death. 38 C.F.R. § 3.1000(c).

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F. 3d 1296 
(1998).  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for an earlier effective 
date for his award of additional special monthly compensation 
benefits at the time of his death, or in any way expressed 
his disagreement with the effective date assigned for that 
benefit when it was awarded to him in March 2000.  The Board 
notes the appellant's testimony that the veteran should have 
been deemed incompetent in 2000, but the March 2000 rating 
decision expressly found him competent.  There is no 
indication that he was incapable of filing a notice of 
disagreement.  In fact, there are several other documents 
generated in that time frame which, although they look like 
they were generated by the appellant, were signed by the 
veteran and submitted on his behalf.  There is no indication 
of a notice of disagreement following the March 2000 rating 
decision.

Absent any pending claim for the underlying benefit at issue, 
there is no legal basis to the appellant's claim for accrued 
benefits.  Accordingly, as the law and not the evidence is 
dispositive in this case, entitlement to an earlier effective 
date for an award of increased special monthly compensation 
benefits, for accrued benefits purposes, is denied due to the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board recognizes that this claim was 
initially denied on an inaccurate basis by the RO when it 
stated that the claim was denied based on evidence being 
submitted after the veteran's death.  However, the Decision 
Review Officer later informed the appellant of the legally 
correct disposition of this claim, as decided by the Board 
above.



Entitlement to a Grant for Specially Adaptive Housing for 
Accrued Benefits Purposes

With respect to this aspect of the appellant's claim, the 
record shows that prior to the veteran's death, he was 
determined eligible for a specially adapted housing grant 
under the provisions of 38 U.S.C.A. § 2101.  In connection 
with that, the appellant and the veteran undertook steps to 
have their residence modified to accommodate the veteran's 
disabilities in anticipation of the award of this grant.  
This took the form of acquiring an architect's estimate of 
the work necessary for the modifications contemplated.  The 
cost of preparing this estimate was $250, which the appellant 
was reimbursed by VA after the veteran's death.  

The Board notes that it does not appear that the appellant is 
seeking the full award of the specially adapted housing grant 
based on her testimony.  She pursued this issue in her 
attempt to receive Veterans Mortgage Life Insurance (VMLI), 
which is the subject of a separate decision.  However, to 
accord her full due process, the Board will also consider 
whether a grant of SAH is appropriate for accrued benefits 
purposes.  

The United States Court of Appeals for Veterans Claims 
(Court) has held as a matter of law that "a one-time payment 
for assistance for specially adapted housing does not qualify 
as a 'periodic monetary benefit' for purposes of 38 U.S.C.A. 
§ 5121 and, therefore, is not payable as an accrued 
benefit."  Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993).  
Here, the monetary benefit the appellant seeks is the full 
grant of the specially adapted housing monies the veteran 
would have received had he lived.  As set forth above, 
however, the Court has specifically determined that this is 
not a benefit to which entitlement may be established on an 
accrued basis.  In view of that, the Board must deny this 
aspect of the appellant's claim as lacking legal merit.  See 
Sabonis, supra.  

Entitlement to Service Connection for Bilateral Tinnitus for 
Accrued Benefits Purposes

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

With respect to this aspect of the appeal, a review of the 
veteran's service medical records fails to disclose any on 
which it was recorded he complained of any tinnitus.  The 
service records do show, however, that the veteran was seen 
in March 1969 after he was hit on the back of the head, which 
resulted in bleeding through the nose, severe headaches and a 
"tingling" in both ears.  A May 1969 entry in the service 
medical records contains a reference to a 1967 nose injury, 
(although actual medical records for the period pre-dating 
November 1968 are apparently not available), and when the 
veteran was examined in connection with his discharge from 
service in November 1969, he reported ear trouble.  This 
"trouble," however, was apparently a reference to ear 
infections as indicated by the comments added to the report 
by the examining physician.  

Following service there is no record of any complaints of 
tinnitus until records were obtained in connection with the 
claim for benefits pending at the time of the veteran's 
death, and out of which this claim for accrued benefits 
arose.  The earliest post-service medical record on which is 
reflected tinnitus complaints, is the report of an audiology 
examination conducted for VA purposes in April 1995.  At that 
time, the veteran reported a constant left ear tinnitus, and 
an occasional right ear tinnitus, the onset of which he 
related to a 1968 head trauma in service.  

At a hearing at which the veteran testified in connection 
with his claim in July 1996, he described his head trauma as 
occurring in Vietnam when he was thrown from a truck during a 
convoy that had come under a mortar attack.  (Transcript at 
page 1 and 2.)  The veteran also testified that he still had 
the ringing in his ears.  (Transcript at page 3.)  Complaints 
of tinnitus were again noted on VA examinations conducted in 
1996, at which time the veteran attributed it to his exposure 
to mortar explosions.  

Given the forgoing record, it must be acknowledged that there 
is no explicit complaint of tinnitus recorded in the medical 
evidence until more than 20 years after the veteran's 
discharge from service.  At the same time, it also must be 
acknowledged that the very nature of tinnitus is that it is a 
subjective phenomenon.  In view of that, the veteran's 
assertion that he experienced the onset of chronic tinnitus 
in service may be considered credible.  Moreover, the 
veteran's claim for benefits due to tinnitus arose in a 
particular context that included a claim for service 
connection for post traumatic stress disorder based, in part, 
on the veteran's Vietnam experiences that included this 
description of a mortar attack.  Service connection for PTSD 
was granted in 1996, based, in part, on records reflecting 
the diagnosis of the disorder which itself was based, in 
part, on the reported mortar attack.  As such, while there is 
no evidence corroborating the veteran's presence during a 
mortar attack in Vietnam, and the RO did not explicitly 
concede the mortar attack actually occurred, the implication 
in their decision was that it was an accepted fact.  

In view of that conclusion, as well as other service records 
showing the veteran sustained a head injury (unrelated to any 
mortar attack), and he would have been, in any event, exposed 
to acoustic trauma in service in his capacity as a power 
equipment generator operator (shown in his personnel records 
as his military occupational specialty), there has been 
raised a reasonable doubt as to whether the tinnitus about 
which the veteran complained was incurred in service and 
persisted until his death in 2000.  Where such a doubt is 
raised, the benefit of the doubt is given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, with 
the resolution of reasonable doubt in favor of the veteran, a 
basis upon which to grant service connection for bilateral 
tinnitus has been presented in this case, and service 
connection for that disability is granted for accrued 
benefits purposes.   


ORDER

Entitlement to an earlier effective date for an award of 
additional special monthly compensation benefits payable 
under the provisions of 38 U.S.C.A. § 1114(l), (o), (r), (s), 
for accrued benefits purposes, is denied.

Entitlement to a specially adapted housing grant, for accrued 
benefits purposes, is denied.  

Entitlement to service connection for bilateral tinnitus, for 
accrued benefits purposes, is granted.  


REMAND

Veterans Claims Assistance Act of 2000

Review of the claims file does not reflect that the appellant 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
appellant what is needed to substantiate the claims for 
service connection for the residuals of a head injury, 
service connection for pes planus, entitlement to a rating in 
excess of 10 percent for hepatitis, and entitlement to a 
clothing allowance, all for accrued benefits purposes.  In 
fact, it does not appear that the RO recognized these pending 
claims when considering the appellant's entitlement to 
accrued benefits, and the last SSOC to address the claims was 
issued in January 1999.  At no time did the RO send a letter 
to the appellant telling her what was needed to substantiate 
these claims and whose responsibility it would be to obtain 
such evidence.  The Board cannot correct this deficiency.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

As a result of the change in the law brought about by the 
VCAA and the lack of any evidence in the record of any 
notification of that change to the appellant, the Board is 
constrained to remand these claims for compliance with the 
notice and duty to assist provisions contained in this law.  
In addition, because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board further finds that it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision on these claims at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Due process concerns

The foregoing deficiency, however, is not the only one 
present in this case.  38 U.S.C.A. § 7105(d)(1) requires that 
the statements of the case furnished to appellants during the 
process by which appeals are brought contain citation to 
pertinent laws and regulations.  Although the statement of 
the case issued the appellant here included the regulatory 
provisions specifically relating to basic entitlement to 
accrued benefits, it did not contain citation to the 
pertinent law and regulations governing the manner by which 
service connection may be established, or the criteria by 
which clothing allowance is awarded or hepatitis is 
evaluated, (prior to, or since July 2001, when the criteria 
for evaluating hepatitis changed).  Since establishing 
entitlement to these underlying claims is a necessary 
predicate to establishing entitlement to accrued benefits, 
fundamental fairness requires that this unrepresented 
appellant be provided the criteria by which these underlying 
claims are determined in order to ensure she is given the 
opportunity to argue her claims to the fullest extent 
possible.  

Finally, the Board notes that the decision by the personnel 
at the VA Medical Center in Tampa, Florida, that the veteran 
was not entitled to a clothing allowance during his lifetime, 
apparently was made with the understanding that service 
connection had not been established for cancer or loss of use 
of the leg and arm.  This understanding was incorrect since 
service connection had been established for these 
disabilities during the veteran's lifetime in March 2000.  
Although it is not clear that a correct understanding of the 
facts would change the outcome of the decision that was made, 
fairness requires that the matter be reviewed again by the 
agency of original jurisdiction with knowledge of the correct 
facts.  



Evidentiary development

While the Board recognizes that accrued benefits claims are 
decided based on the evidence in the file at the time of the 
veteran's death, that evidence is considered to include 
records under VA control.  In this regard, the Board observes 
that there is some ambiguity in the file as to whether a 
comprehensive search was made to obtain records of treatment 
the veteran contended he received for relevant disability 
during his lifetime at the Castle Point VA medical facility 
in the early 1970's.  That facility indicated that records 
were transferred to Cleveland (which suggests that records 
indeed existed), but it does not appear that Cleveland 
conducted an appropriate search.  This should be remedied 
before a final determination is made.  Likewise, this remand 
will give the appellant the opportunity to identify any other 
VA records not yet associated with the claims file, that she 
may believe to be pertinent to her appeal.  

Under the circumstances described above, these claims are 
REMANDED to the RO for the following actions:  

1.  The RO should review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
is completed.  In particular, the RO should ensure 
that the notification requirements and development 
procedures codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159 are fully 
complied with and satisfied.  The RO should also 
notify the appellant of what evidence, if any, the 
appellant is to submit and what evidence VA will 
obtain, and of the applicable time limitations 
relevant to any response she provides.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action taken 
thereafter by the RO, must comply with the holdings 
of Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).  
This notification should include giving the 
appellant another opportunity to provide specific 
locations of VA medical facilities (if any) at 
which she believes there are relevant treatment 
records that have not already been associated with 
the claims file.  

2.  The RO should contact the Castle Point, New 
York, VA Medical Center and make specific inquiry 
as to whether the veteran was treated at that 
facility between 1970 and 1974, and, if so, the 
records of that treatment should be obtained.  
Similarly, any VA treatment records of the veteran 
identified by the appellant that are not currently 
in the claims file should also be obtained.  In 
accomplishing this task, the RO should continue to 
request these VA records, either until the records 
are obtained or it is reasonably certain that the 
records do not exist or that further efforts to 
obtain the records would be futile.  If records are 
retired or archived, all appropriate efforts to 
retrieve them should be made.  All efforts to 
obtain VA records should be fully documented, and 
the VA facility must provide a negative response if 
records are not available.

3.  The claims file should be forwarded to the 
Tampa VA Medical facility for a decision on whether 
the veteran was entitled to a clothing allowance 
during his lifetime.  This facility should be 
specifically informed of the nature and severity of 
all of the disabilities for which the veteran had 
established service connection during his lifetime, 
and about which they were not aware when initially 
deciding the matter in April 2002.  The decision in 
this regard should then be communicated to the RO.  

4.  After the foregoing actions have been 
accomplished, the RO should re-adjudicate the 
appellant's claim for entitlement to accrued 
benefits.  If any decision remains adverse to her, 
she should be provided a supplemental statement of 
the case.  This document should include notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations (including as may be 
appropriate, the criteria by which service 
connection is established, the criteria by which a 
clothing allowance is established, the criteria by 
which hepatitis is evaluated as was in effect both 
prior to and since July 2001, and citation to 
38 C.F.R. § 3.159.)  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims.   The appellant's 
cooperation in the RO's efforts is both critical and 
appreciated.  


These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

